ORDER ADOPTING REVISION IN AND RE-PUBLISHING PORTIONS OF FORM 13.8
¶ 1 Pursuant to the provisions of Section of 1051(b) of Title 22 of the Oklahoma Statutes, we hereby revise, adopt, promulgate and republish portions of Form 13.8, Rules of the Oklahoma Court of Criminal Appeals, Title 22, Ch. 18, App. (2005) as follows: (striketh-rough denotes deleted words, bold denotes added words)
Following changes to wit:
FORM 13.8 UNIFORM JUDGMENT AND SENTENCE

[NOTE ON USE: The uniform Judgment and Sentence Form 13.8 shall be used in all felony convictions and any misdemeanor the subsequent conviction of which can be prosecuted as a felony. Provided, in those counties where the office of the District Attorney is utilizing the JustWare case management software that allows Form 13.8 to be tailored to reflect just the provisions of the uniform form that are applicable to a particular case, the use of that tailored Form 13.8 is authorized.]

¶ 2 This revision shall become effective on the date of this order.
¶ 3 IT IS SO ORDERED.
¶ 4 WITNESS OUR HANDS AND THE SEAL OF THIS COURT this 20th day of December, 2005.
/s/ Charles S. Chapel CHARLES S. CHAPEL, Presiding Judge
/s/ Gary L. Lumpkin GARY L. LUMPKIN, Vice Presiding Judge
/s/ Charles A. Johnson CHARLES A. JOHNSON, Judge
/s/ Arlene Johnson ARLENE JOHNSON, Judge
/s/ David Lewis DAVID LEWIS, Judge